Title: To James Madison from Daniel D’Oyley, 28 September 1801 (Abstract)
From: D’Oyley, Daniel
To: Madison, James


28 September 1801, Charleston, South Carolina. Apologizes for asking JM to forward the enclosed letters: one of private importance for Charles Pinckney, another for Major Butler containing interesting political information.
 

   RC (ViU). 2 pp.; docketed by both Wagner and Jefferson as received 9 Oct. On D’Oyley, who was Pinckney’s cousin, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:230 n. 4.

